DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 8, 9, 13, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gren et al (US2014/0021157).
Regarding claim 2, Gren teaches a canister (round container, paragraph 0002) comprising a container (paragraph 0002) formed to include a product receiving chamber and a mouth arranged to open into the product receiving chamber, a closure (Fig. 3 at 12) coupled to the container in an installed position closing the mouth, and an annular seal unit (30 and channel) coupled to the top wall and formed to include an annular receiving channel (Fig. 3) defined by an annular plug (30) and an outer valve (thread and space between thread 24), the annular plug arranged to extend into the mouth and having an outer seal surface (30) configured to establish a first seal interface with the filler neck, the outer valve having an inner seal surface (24) configured to form a second seal interface with the filler neck, wherein at least one of the first seal interface and second seal interface are configured to release pressure formed in the product storage region when the closure is being uninstalled from the filler neck (where pressure is released through the channels within the threads), wherein the closure includes a top wall and a sidewall coupled to the top wall and arranged to extend downwardly away from the top wall toward the container, the top wall and the sidewall cooperating to define an interior region of the closure (Fig. 3), and a series of gussets (34) coupled to the top wall and located in the interior region, the series of gussets reinforcing the top wall to minimize a thickness of the top wall and so that the closure withstands pressure when the closure is in the installed position (Fig. 3).
Regarding claim 8, further comprising a series of knurls (26) coupled to the sidewall, the series of knurls reinforcing the side wall to minimize a thickness of the side wall so that the closure withstands pressure formed in the product receiving chamber when the closure is in the installed position (Fig. 3).
Regarding claim 9, wherein the series of knurls is coupled to the sidewall around an annular band (Fig. 3).
Regarding claim 13, wherein each knurl includes a body, a first shoulder, and a second shoulder, the body of each knurl arranged to extend away from the lid and positioned between the first shoulder and the second shoulder (Fig. 3).
Regarding claim 16, wherein each gusset is spaced apart from the outer valve when the closure is in the installed position on the container (Fig.3).
Regarding claim 17, wherein the series of gussets includes a plurality of gussets with each gusset arranged to extend in a spaced-apart circumferential relationship to one another (Fig. 3).
Regarding claim 18, see the rejection above and/or the Gren reference that teaches the below: a canister comprising a container formed to include a product receiving chamber and a mouth arranged to open into the product receiving chamber, a closure coupled to the container in an installed position closing the mouth, wherein the closure includes: a top wall, a sidewall coupled to the top wall and arranged to extend downwardly away from the top wall toward the container, the top wall and the sidewall cooperating to define an interior region formed of the closure, and a series of gussets coupled to the top wall and located in the interior region, the series of gussets reinforcing the top wall to minimize a thickness of the top wall and so that the closure withstands pressure formed in the product receiving chamber and the closure is in the installed position, and wherein the closure further includes a retainer coupled to the sidewall and formed to include internal threads, and wherein valve passageways are formed into the internal threads to provide gaps in the internal threads to allow releasing of pressure from the product receiving chamber.
Regarding claim 19, wherein the closure includes a first, a second, a third, and a fourth speed bump coupled to the side wall and positioned along the internal threads to engage an external thread on the filler neck to increase the force required to uninstall the closure from the container (where portions of the thread are considered speed bumps, where the thread increases the force required to uninstall the closure).
Regarding claim 21, see the rejection above and/or the Gren reference that teaches the below: a closure comprising a lid having a top wall and a sidewall coupled to the top wall and arranged to extend downwardly away from the top wall toward the container, the lid and the sidewall cooperating to define an interior region formed in the lid, a series of gussets coupled to the top wall and located in the interior region, the series of gussets extending downward from the top wall into the interior region to reinforce the top wall and to minimize a thickness of the top wall so that the closure withstands pressure exerted on the top wall, wherein the series of gussets includes a plurality of gussets with each gusset arranged to extend in a spaced-apart circumferential to each other gusset, and an annular seal unit coupled to the top wall and formed to include an annular receiving channel defined by an annular plug arranged to extend into a mouth of a container and an outer valve, wherein the annular plug has an outer seal surface configured to establish a first seal interface with the filler neck, and the outer valve has an inner seal surface configured to form a second seal interface with the filler neck.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, 6, 7, 10-12, 15 and/or 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gren.
Regarding claims 3, 4, 5, 6, 7, 10-12, 15 and/or 20, Gren does not disclose the following: the top wall has a thickness of less than 0.06 inches, the top wall has a thickness of less than 0.04 inches, the top wall has a thickness of less than 0.03 inches, the top wall has a thickness of 0.03 inches, each gusset included in the series of gussets is spaced-apart circumferentially from each neighboring gusset by eight degrees, the annular band has a thickness of less than 0.04 inches, the annular band has a thickness of less than 0.03 inches, the annular band has a thickness of 0.022 inches, each gusset has a thickness and is spaced apart from neighboring gussets by a distance and the thickness of each gusset is smaller than the distance, and/or each of the speed bumps has a thickness of less than or equal to 0.01 inches. However, discovering an optimum valve, a change in size, or a change in shape is found to be within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Gren, by employing a different size, shape, or optimum valve to various structures on the closure in order to increase or decrease the weight of the closure when desired.  


Allowable Subject Matter
Claim 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736